State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 2, 2017                   523029
________________________________

In the Matter of MARCUS A.
   MICOLO,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
MICHAEL KIRKPATRICK, as
   Superintendent of Clinton
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   November 29, 2016

Before:   Peters, P.J., Egan Jr., Devine, Mulvey and Aarons, JJ.

                             __________


     Marcus A. Micolo, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Clinton County)
to review a determination of respondent finding petitioner guilty
of violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier II determination finding him guilty of providing
unauthorized legal assistance. The Attorney General has advised
this Court that the determination has since been administratively
reversed, all references thereto have been expunged from
petitioner's institutional record and the mandatory $5 surcharge
has been refunded to petitioner's inmate account. Given that
petitioner has received all of the relief to which he is
entitled, the petition must be dismissed as moot (see Matter of
Arriaga v Capra, 144 AD3d 1303, 1303 [2016]; Matter of Simmons v
                              -2-                  523029

Kirkpatrick, 142 AD3d 1245, 1245 [2016]).

      Peters, P.J., Egan Jr., Devine, Mulvey and Aarons, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court